                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                      No. 7:19-CV-19-BO

AMY BROTHERS,                          )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )                                ORDER
                                       )
STVT-AAI EDUCATION, INC., d/b/a ANCORA )
EDUCATION,                             )
                                       )
     Defendant.                        )


        This matter is before the Court on defendant's motion for partial dismissal. [DE 15]. The

motion has been fully briefed and is ripe for disposition. For the reasons that follow, defendant's

motion for partial dismissal [DE 15] is granted.

                                           BACKGROUND

        In May 2000, plaintiff began working in the admissions office of Miller-Motte College,

one of the "for-profit post-secondary and career schools in the Southeast United States" now

operated by defendant Ancora Education ("Ancora"). [DE 13,          ifif 5,   10]. In 2015, plaintiff was

promoted to "Senior Admissions Representative." Id.     if 12.
        In October 2017, plaintiff was diagnosed with Stage 3 breast cancer. Id. if 17. She informed

her supervisor, admissions director Adam Merritt, of her diagnosis and her need to take medical

leave. Id.   if   18. In November 2017, plaintiff requested and received 12 weeks of medical leave

pursuant to the Family and Medical Leave Act (FMLA). Id.         if 19. While plaintiff was undergoing
treatment, in January 2018, Miller-Motte College, formerly operated by Delta Educational

Systems, Inc., was acquired by defendant Ancora. Id.    if 20.
            In late January 2018, near the end of plaintiffs 12-week medical leave, Mr. Merritt

allegedly informed plaintiff that, if she required additional medical leave, she would have to first

work an 8-hour day before submitting another request for leave. Id.                 ~    37. Plaintiff did so,

submitting another request for medical leave in late January. Id.~ 38. She then continued to receive

medical treatment throughout February and March. Id.~ 40. Plaintiff never received a response to

her second medical leave request but assumed her request had been granted. Id.~ 39. Plaintiff was

hospitalized with an infection associated with her cancer in "the first two weeks of April 2018."

Id.   ~   43. At that time, Mr. Merritt communicated with plaintiff via text message and asked how

she was doing. Id.       ~   44.

            On April 19, 2018, "within days of Plaintiffs release from the hospital," Mr. Merritt and

one of defendant Ancora' s executives directors, Ms. Erin Easton, called plaintiff and informed her

that she was being terminated.           Id.~   45. Mr. Merritt and Ms. Easton allegedly informed plaintiff

that she was being terminated because her "FMLA leave was up." Id.                 ~    47. A few days later,

plaintiff received a letter from Ancora's vice president of human resources informing her that her

"protected time off allowance ha[ d] expired" and terminating her employment effective April 20,

2018. Id.     ~   50. Plaintiff alleges that, after receiving the termination letter, she called Mr. Merritt,

who told her that she could return to her position at Miller-Motte College once she was healthy

enough to do so. Id.         ~   52. But, in "late August or early September 2018," plaintiff met with Ms.

Easton and Mr. Merritt and informed them that she was ready to return to work, only to be told by ·

Ms. Easton that Ancora would not rehire her.            Id.~~   58-60.

            Plaintiff contends that she was "able and prepared to return to work, and to perform the

essential functions of her Senior Admissions Representative job[,] in early May 2018." Id.              ~   55.

In October 2018, plaintiff filed a charge with the Equal Employment Opportunity Commission



                                                          2
(EEOC); claiming that "she was denied a reasonable accommodation for her disability and was

unlawfully discharged because of her disability in violation of the [Americans with Disabilities

Act (ADA)]." Id.~ 61. The EEOC issued plaintiff a right-to-sue letter in November 2018. Id.~ 62.

       Plaintiff initiated this action in February 2019. [DE 1]. Plaintiff alleges (1) that defendant

unlawfully retaliated against her for taking medical leave under the FMLA, (2) that she was denied

a reasonable accommodation for her disability under the ADA, and (3) that she was unlawfully

terminated because of her disability under the ADA.   Id.~~   64--105.

       Defendant has moved to dismiss plaintiffs ADA claims under Rule 12(b)(6) of the Federal

Rules of Civil Procedure, arguing that the only accommodation that plaintiff was seeking was

indefinite leave and, as a matter of law, indefinite leave is not a reasonable accommodation under

the ADA. [DE 15]. Plaintiff has responded in opposition to dismissal of her ADA claims. [DE 20].

                                          DISCUSSION

       Defendant has moved to dismiss plaintiffs ADA claims for failure to state a claim upon

which relief can be granted under Rule 12(b)(6). When considering a motion to dismiss under Rule

12(b)(6), "the court should accept as true all well-pleaded allegations and should view the

complaint in a light most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993). A complaint must state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the court can

"draw the reasonable inference that the defendant is liable for the misconduct alleged," as merely

reciting the elements of a cause of action with the support of conclusory statements does not

suffice. Iqbal, 556 U.S. at 678. The Court need not accept the plaintiff's legal conclusions drawn

from the facts, nor need it accept unwarranted inferences, umeasonable conclusions, or arguments.

Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).



                                                 3
       In considering a Rule 12(b)( 6) motion, a court may consider documents attached to the

complaint, as well as those attached to the motion to dismiss so long as they are integral to the

complaint and authentic. Fed. R. Civ. P. lO(c); Philips, 572 F.3d at 180. In the event ofa conflict

between the allegations in the complaint and an incorporated external document, the external

document controls. See, e.g., Fayetteville Inv 'rs v. Commercial Builders, Inc., 936 F.2d 1462, 1465

(4th Cir. 1991) ("[I]n the event of conflict between the bare allegations of the complaint and any

exhibit ... the exhibit prevails."); Dangerfield v. WAVY Broad., LLC, 228 F. Supp. 3d 696, 703

(E.D. Va. 2017) ·("[W]hen an external document that is incorporated into the complaint conflicts

with Plaintiffs allegations, the external document controls.").

       Defendant argues that plaintiffs ADA claims must be dismissed because the "reasonable

accommodation" that plaintiff requests is an indefinite leave of absence and, as a matter of law,

indefinite leave does not constitute a reasonable accommodation under the ADA. Plaintiff

specifically requests "the reasonable accommodation of unpaid leave beyond her FMLA medical

leave entitlement," and contends that the "reasonableness of additional unpaid leave as an

accommodation is further evidenced by Plaintiffs ability to return to work soon after she was

terminated." [DE 13, ~~ 84, 87].

       The Court finds that, as a matter of law, plaintiffs ADA claims must be dismissed. "One

is within the AD A's protected class if one is a 'qualified individual with a disability.' Under the

ADA, a 'qualified individual' is one who, 'with or without reasonable accommodation, can

perform the essential functions of the employment position."' Harris v. Reston Hosp. Ctr., LLC,

523 F. App'x 938, 947 (4th Cir. 2013) (quotations and citations omitted). A "reasonable

accommodation ... is by its terms most logically construed as that which presently, or in the

immediate future, enables the employee to perform the essential functions of the job in question."



                                                 4
Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454, 466 (4th Cir. 2012). But the ADA does

"not require an employer to give a disabled employee 'an indefinite period of time to correct [a]

disabling condition."' Halpern, 669 F.3d at 465 (citing Myers v. Hose, 50 F.3d 278, 280 (4th Cir.

1995)). Other courts have held that extended leaves of absence are not reas·onable accommodations

under the ADA. See, e.g., Severson v. Heartland Woodcraft, Inc., 872 F.3d 476, 481-82 (7th Cir.

2017) (determining that two or three months of leave in excess of FMLA leave was not a

reasonable accommodation); Parker v. Columbia Pictures Indus., 204 F.3d 326, 338 (2d Cir. 2000)

("The duty to make reasonable accommodations does not, of course, require an employer to hold

an injured employee's position open indefinitely while the employee attempts to recover .... ").

       Here, plaintiff's requested accommodation is unreasonable as a matter of law because it

would amount to an indefinite leave, or at least a months-long extended leave beyond the 12 weeks

allotted by the FMLA. In October 2018, plaintiff represented-under oath-in her EEOC charge

that she had "not been released to return to work." [DE 16-1]. This sworn representation is in clear

conflict with her allegation that she was "able and prepared to return to work, and to perform the

essential functions" of her job in May 2018. [DE 13, ~ 55]. Indeed, plaintiff alleges that she had

been in the hospital just a few days before her April 20, 2018 termination, and alleges that she

continued· to undergo treatment in June and July 2018. Id.       ~~   45, 56. These allegations are

inconsistent with plaintiffs claim that she could return to work in early May, but are consistent

with plaintiffs controlling statement in her EEOC charge that she had not been cleared to return

to work as of October 2018. Plaintiffs contentions that, despite the fact that she had not been

cleared by a physician to return to work, she nonetheless could have performed her duties at Miller-

Motte College, are unpersuasive. An employer is not required to provide an employee with an

accommodation that is inconsistent with a doctor's orders. See, e.g., Lincoln v. BNSF Ry. Co., 900



                                                 5
F.3d 1166, 1195, n.19 (10th Cir. 2018) (holding that an employer need not provide an

accommodation that conflicts with a doctor's orders).

       Plaintiff has effectively conceded in her EEOC charge that she was not a qualified

individual under the ADA and, as such, both of her ADA claims must be dismissed. Plaintiff states

that she had not been cleared to return to work as of October 2018, and the only accommodation

that would have permitted her to work would have been an indefinite period of medical leave.

Given that a period of indefinite medical leave is, as a matter of law, not a reasonable

accommodation under the ADA, plaintiff was not a qualified individual under the ADA. An

employer cannot be liable under the ADA "if the employee ultimately fails to demonstrate the

existence of a reasonable accommodation that would allow her to perform the essential functions

of the position." Jacobs v. NC Admin. Office of the Courts, 780 F.3d 562, 581 (4th Cir. 2015).

       Plaintiff has not plausibly alleged the existence of a reasonable accommodation. Plaintiff

has therefore failed to allege sufficient facts to state an ADA claim upon which relief can be

granted. Defendant's motion for partial dismissal is granted and plaintiffs ADA claims are

dismissed.

                                        CONCLUSION

       For the above reasons, defendant's motion for partial dismissal [DE 15] is GRANTED and

plaintiffs second and third causes of action are DISMISSED.



SO ORDERED, this    l i day of August, 2019.


                                          ~llJ:!
                                             ERRENCE w. BOYLE
                                            CHIEF UNITED STATES DISRICTJUDGE



                                               6
